Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Second Non-Final Office Action
As discussed at the interview on 6/22/2022, the previous office action was based on incorrect specification and claims due to a database error. As such, the previous rejection is vacated, and the appropriate claims and specification are examined in this office action.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Respect to Claims 1-3  
	It is unclear what the scope of the phrase “skin-friendly” is, noting that different people have different levels of sensitivity and also that some materials or textures may feel good to some but not to others.
	The remainder of this office action is based on the invention as best understood by Examiner.
With Respect to Claim 3  
It recites the limitation "the top and bottom members".  There is insufficient antecedent basis for this limitation in the claim (noting that the bottom member is introduced later in the claim).
With Respect to Claim 4  
	This claim depends from a rejected claim and so incorporates its indefinite scope.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication #2003/0071184 to Parkinson (Parkinson) in view of U.S. Patent Publication #2009/0229497 to Persico (Persico) and/or U.S. Patent #5,893,540 to Scott (Scott), either alone or further in view of U.S. Patent #5,779,211 to Bird (Bird) and/or U.S. Patent #5,937,765 to Stirling (Stirling).
With Respect to Claim 1  
Bird discloses a cushioning platform for use with print media and electronic devices comprising: a semi-rigid ([0040]), skin-friendly (due to the intended use of being on a user’s legs, it is Examiner’s position that it inherently must be skin-friendly to the extent claimed) planar body (20, see drawings and description such as [0041] that it is flat) and the optional use of structures on the top to secure an object in position on it, but does not disclose friction-enhancing top and bottom surfaces.  
	However, Persico discloses a user lap mounted cushioning platform for use with print media and electronic devices comprising a planar body having friction-enhancing top and bottom surfaces (see e.g. abstract and description) for limiting slip between the base, an object on the platform, and a user’s legs. 
Scott discloses forming a similar lap platform for a laptop with a non-slippery fabric covering on the top and bottom that is skin friendly (it is Examiner’s position that the disclosed materials such as muslin or suede are skin-friendly to the extent claimed) and also non-slippery (i.e. friction-enhancing) in order to decrease slippage of the platform and the object it rests upon and the user’s legs.
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Persico and/or Scott, to add a friction material to the top and bottom surfaces of the base (e.g. any suitable material for Persico or any of the disclosed fabrics per Scott) in order to limit slipping between the base and a user’s legs and between the base and an object on top of the base, as taught by Persico. Alternately, Persico provides sufficient motivation to add a skin friendly and friction enhancing material such as the fabric covering of Scott and so the two in combination render obvious the claimed subject matter. 
	Alternately, as to the planar body being skin-friendly, to the degree that Parkinson does not explicitly state that the material is skin friendly, it would have been obvious to use a skin-friendly material in order to enhance user comfort, for the art known benefits of a given skin-friendly material, and/or as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.   
	Alternately, although Examiner maintains that their teachings of Persico and/or Scott are sufficient to add the frictional materials, to the degree that Scott’s platform is a flexible/soft structure and Persico also appears to be flexible/soft, Stirling and/or Bird disclose forming similar user leg mounted platforms with rigid/semi-rigid structures with fabric coverings, which provides further evidence of the obviousness of forming the Parkinson structure as a fabric covered semi-rigid board.   
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication #2003/0071184 to Parkinson (Parkinson) in view of U.S. Patent Publication #2009/0229497 to Persico (Persico) and/or U.S. Patent #5,893,540 to Scott (Scott), either alone or further in view of U.S. Patent #5,779,211 to Bird (Bird) and/or U.S. Patent #5,937,765 to Stirling (Stirling).
With Respect to Claim 2  
Parkinson discloses cushioning platform for use with print media and electronic devices comprising: a semi-rigid top member (noting upper section of 20) with a friction-enhancing top surface (per Persico or Scott); and a cushioning bottom member (noting bottom section of 20, noting the frictional enhancing material added to the bottom, such as fabric, constitutes a cushioning bottom member to the extent claimed) with a skin-friendly, friction-enhancing bottom surface (noting the frictional enhancing material added to the bottom, such as fabric, constitutes a cushioning bottom member to the extent claimed).  
	Alternately, Persico discloses the use of internal padding on its member or Stirling discloses the use of a bottom cushioning structure between a similar platform and a user’s legs, either of which renders obvious adding cushioning to the bottom of the structure of the combination (i.e. forming the bottom as a cushioning bottom member) in order to enhance user comfort and/or for the other art known benefits of such cushioning. 
With Respect to Claim 3  
A cushioning platform for use with print media and electronic devices comprising: a top member (top fabric covering) with a friction-enhancing top surface; a thin, semi-rigid stiffening insert (semi-rigid per Parkinson, insert as it is covered in fabric or per Stirling or Bird) disposed between the top and bottom members; and a cushioning bottom member (noting bottom section of 20, noting the frictional enhancing material added to the bottom, such as fabric, constitutes a cushioning bottom member to the extent claimed; alternately cushion added per Persico or Stirling) with a skin-friendly, friction-enhancing bottom surface.  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #5,937,765 to Stirling (Stirling) in view of U.S. Patent Publication #2003/0071184 to Parkinson (Parkinson) and either U.S. Patent #5,893,540 to Scott (Scott) or U.S. Patent Publication #2009/0229497 to Persico (Persico).
With Respect to Claim 2  
Stirling discloses a cushioning platform for use with print media and electronic devices comprising: a rigid top member (76, FIG. 5) with a  top surface designed to prevent an object from slipping off of it; and a cushioning bottom member (noting 74 and 106) with a skin-friendly (inherent as it is intended to contact a user’s leg and potentially skin or the disclosed material Toughtek® is skin-friendly to the extent claimed), friction-enhancing bottom surface (noting non-slip/friction enhancing material 106); but does not disclose that the top member is semi-rigid or a friction-enhancing top surface.  
	However, Parkinson discloses that it is known in the art to form similar top members which are semi-rigid as an alternative to rigid ([0040]).
	Scott or Persico disclose forming similar user leg mounted supports/pads with friction-enhancing top surfaces to secure the object in position and prevent slipping; it is noted that Scott discloses the use of fabric that is non-slippery for this purpose as well as non-slippery fabric on the bottom to prevent slipping when in contact with a user’s skin and discloses fabrics that are skin-friendly. 
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Parkinson, to form the top member of Stirling as semi-rigid instead of rigid, in order to allow for some flexibility to allow this member to bend slightly without breaking, for the art known benefits of a given semi-rigid material, as a mere substitution of one art known platform material for another, and/or as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  
	It would also have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Scott or Persico, to use a non-slip/friction enhancing material (e.g. one of the fabrics disclosed by Scott) on the top member in order to prevent slipping, particularly of objects which lack the mating fasteners for attachment or alternately to replace the hook and loop/adhesive/snap fasteners with such a non-slip/friction enhancing surface/material to allow for more universal use and/or as a mere substitution of one art known support member/fastener for another.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication #2003/0071184 to Parkinson (Parkinson) in view of U.S. Patent Publication #2009/0229497 to Persico (Persico) and/or U.S. Patent #5,893,540 to Scott (Scott), either alone or further in view of U.S. Patent #5,779,211 to Bird (Bird) and/or U.S. Patent #5,937,765 to Stirling (Stirling) as applied to claim 3 above, either alone or further in view of official notice and/or U.S. Patent #7,275,724 to Ward (Ward).
With Respect to Claim 4  
The cushioning platform of Claim 3, and Scott shows what appears to be a sewn seam connecting upper and lower fabric portions of its pad, and Bird discloses sewing its board in place in the pocket around all sides (it disclosed the option of leaving one side open if desired, which inherently discloses closing all of them or clearly renders such obvious); but the combination above does not explicitly detail how the parts are attached and so does not disclose wherein the edges of the top and bottom members are attached by means of continuous stitching with thread. 
However, Examiner takes official notice that it is known in the art to form similar platforms/pads by sewing the edges of an upper fabric panel to the edges of a lower fabric panel with continuous thread; alternately, Ward discloses attaching the top and bottom members of a similar platform structure by means of continuous stitching (although thread is not explicitly disclosed, it is Examiner’s position that a person of ordinary skill in the art would understand it to be done with thread as stitching is normally done with thread and no other material is disclosed or thread is an obvious material to use for stitching as Examiner takes official notice that it is common and well known in the art for this purpose).
   It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the knowledge of one of ordinary skill in the art and/or Ward, to attach the edges of the top and bottom members by means of continuous stitching with thread
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734